--------------------------------------------------------------------------------

Exhibit 10.32

Supplemental Agreement

(English Translation)

This Supplementary Agreement has been entered into by the following parties on
June 12, 2009:

Party A: Taiwan Richlink Enterprise Company Ltd.
Party B: Tianjin Yayi Industrial Co., Ltd.
Party C: Li Liu

Whereas,

Party A and Party B signed Goat Milk Odor Elimination Technology License
Agreement on April 10, 2001 (“Original Agreement”). Under the Original
Agreement, Party A agrees to authorize Party B to use two proprietary
technologies regarding physical treatment of goat milk and chemical treatment of
goat milk (“Proprietary Technologies”) for fee for a period of ten years upon
the end of which Party B shall have the right to continue using such Proprietary
Technologies free of any further charges. The license fee for such Proprietary
Technology is RMB 0.2 million Yuan per year, RMB 2 million Yuan in total. Up to
the signing date of this supplementary agreement, Party B has paid RMB 0.2
million Yuan to Party A.

The parties hereby entered into this supplementary agreement as follows:

1.   Each party agrees that the total license fee for the Proprietary
Technologies shall be reduced to RMB 1.0 million Yuan; Party C shall, on behalf
of Party B, pay the remaining license fee of RMB 0.8 million Yuan in lump sum to
Party A. Party A agrees to waive Party B’s obligation to pay the remaining
license fee, and hereby irrevocably waives the right to claim the remaining
license fee with respect to the Proprietary Technologies.

2.   Each party agrees the right to use the Proprietary Technologies as Party A
grants to Party B is exclusive licensing within the mainland China.

3.   Party A represents hereby that, it is the owner of the intellectual rights
with respect to the Proprietary Technologies; it has the right to license such
Proprietary Technologies to Party B; and the licensing to use the Proprietary
Technologies as granted by Party B will not infringe upon any third party’s
intellectual rights or any other rights.

4.   Party A agrees that Party B and its affiliates and subsidiaries have the
right to use the Proprietary Technologies free of charge and without any time
limitation.

--------------------------------------------------------------------------------

5.

  The formulation, effectiveness, interpretation, performance and dispute
resolution with respect to the Original Agreement and this supplemental
agreement shall be governed by and interpreted according to the PRC law.



6.

  The Original Agreement shall govern matters not covered by this supplemental
agreement.



In witness hereof, each party of this supplemental agreement has caused its
authorized representative to execute this supplemental agreement on the date
first appears above.

Party A: Taiwan Richlink Enterprise Company Ltd.
(Corporate seal)

Party B: Tianjin Yayi Industrial Co., Ltd.
Authorized Representative: /s/ Li Liu           
Corporate seal

Party C: Li Liu
Signature: /s/ Li Liu                      

 

2

--------------------------------------------------------------------------------